Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on July 31, 2019, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: extract job information and skill information from resume…, generate a job transition graph based on the job information…, generate a job-skill graph based on the job information and skill information…, generate a sill re-occurrence graph based on the sill information…, determine a job matrix by minimizing an objective function…, store the jobs matrix…, receive a current job position of a candidate, retrieve next-job recommendations from the jobs matrix…, and present the next-job recommendations for the candidate, which is a method of organizing human activity (managing personal behavior or relationships or interaction between people including social activities, teaching, and following rules or instruction), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: extract job information and skill information from resume…, generate a job transition graph based on the job information…, generate a job-skill graph based on the job information and skill information…, generate a sill re-occurrence graph based on the sill information…, determine a job matrix by minimizing an objective function…, store the jobs matrix…, receive a current job position of a candidate, retrieve next-job recommendations from the jobs matrix…, and present the next-job recommendations for the candidate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and database, and using the processor to perform extract, generate, determine, store, receive, retrieve, and present steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of extract, generate, determine, store, receive, retrieve, and present steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “an employment website entity and via an employment app”, which are recited at a high level of generality (i.e., as a general means of transmitting and receiving data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 3 and paras [0076-0079] of using general-purpose computer and available commercial products to perform the 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
            Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “an employment website entity and via an employment app” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Calculating data is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that a “an employment website entity and via an employment app” is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the “an employment website entity and via an employment app” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the graphical user interface, they are just merely used as general means for calculating information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “an employment website entity and via an employment app” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “an employment website entity and via an employment app”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites determine update the job transition graph…; and update the jobs matrix…; Claim 3 recites wherein the objective function utilized by the one or more processors is a sigmoid function…; Claim 4 recites minimize the objective function…; Claim 5 recites determine a sills matrix…, and store the skill matrix…; Claim 6 recites retrieve skills recommendations…, and present the skills recommendations for the candidate…; Claim 7 recites minimize the objective function to jointly learn the recommendation rankings…; Claim 8 recites receive a selection of one of the skills recommendations…, retrieve a training activity…, and perform the training activity…; Claim 9 recites present the quiz to the candidate…; Claim 10 recites  generate a skills addendum to a resume…(see Organizing human activity and Mental processes above). Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the 
          Regarding independent claim 11, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 11 directed to a system,  is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
5.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “determine a jobs matrix by minimizing an objective function based on the job transition graph, the job-skill graph, and the skill re-occurrence graph, wherein the jobs matrix identifies recommendation rankings of the job positions for career paths.”




                                                            Conclusion
6.          Claims 1-20 are rejected.
7.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Bouillet et al. (US 2018/0090022) discloses attributes obtained from a user profile are used to identify a user as a potential candidate for performing an activity related to either the recruiting or the learning and providing a customized learning experience with targeted course suggestions for the user. 
            Bolte et al. (US 2018/0039946) disclose a processing system receives data associated with a career path and receives data associated with a candidate's career history.
            Fang et al. (US 2016/0253710) disclose generate a relevance score for each candidate of a plurality of candidates based on a relevance model.
           Liu (US 2019/0102704) discloses a machine learning system for ranking job candidates' resumes based on a predictive system comprising machine learning from a large number of resume profile data sets, job opening requirements data sets, and relevant employer HR data.
           Ling et al. (US 2019//0012307) disclose method for create custom resumes for a particular context for which the resume is to be used by utilizing online service data.
           Nair et al. (US 2018/0330331) disclose the device may pre-process the data regarding the set of entities to convert a portion of the data from an unstructured format to a structured format.

           Wang et al. (US 2018/0096306) disclose systems and methods for analyzing job listing data and member profile data to identify in demand skills.
            Rennison et al. (US 2014/0324721) disclose methods and systems are disclosed for determining gaps in a user's resume regarding skills or titles for a job, and recommending educational courses to the user based on those gaps.
            Duerr et al. (US (2017/0154310) disclose system and method for determining likely co-workers for a particular job listing.
            Goel et al. (US 2015/0248647) disclose an online social networking system receives a message from a member of an online social networking service indicating an interest in applying for an employment position.
           Chen et al. (US 2006/0265266) disclose job searching and matching system and method that gathers job seeker information in the form of job seeker parameters from one or more job seekers, gathers job information in the form of job parameters from prospective employers and/or recruiters, correlates the information with past job seeker behavior, parameters and behavior from other job seekers, and job parameters and, in response to a job seeker's query, provides matching job results based on common parameters between the job seeker and jobs along with suggested alternative jobs based on the co-relationships.


8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                        
June 19, 2021